Cite as 2013 Ark. App. 594

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                       No. CV-13-137


JACK JONES                                       Opinion Delivered   October 23, 2013
                               APPELLANT
                                                 APPEAL FROM THE JEFFERSON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CV-11-130-2]

CHARLES McLEMORE and                             HONORABLE MARION ANDREW
ROGER McLEMORE                                   HUMPHREY, JUDGE
                                APPELLEES
                                                 REBRIEFING ORDERED



                              DAVID M. GLOVER, Judge


       Jack Jones appeals from the trial court’s October 24, 2012 grant of summary judgment

in favor of Charles McLemore and Roger McLemore. As his two basic points of appeal,

Jones contends that 1) the trial court erred in granting the motion for summary judgment

regarding his claims of malicious prosecution and conspiracy to commit malicious

prosecution, and 2) the trial court erred in ruling that his claims under the Arkansas Civil

Rights Act were barred by the statute of limitations. We cannot address the merits of this

appeal because the answer to the complaint has not been included in the addendum, and

deposition testimony relied upon by Jones in making his arguments has not been abstracted.

       Rule 4-2 of the Rules of the Arkansas Supreme Court and Court of Appeals sets forth

the prescribed contents for briefs filed in our appellate courts. Rule 4-2(a)(8) explains that

an appellant’s brief must contain an addendum and that the addendum must include the
                                  Cite as 2013 Ark. App. 594

pleadings on which the trial court decided each issue. Rule 4-2(a)(5) explains that an

appellant shall create an abstract of the material parts of all the transcripts in the record, and

that transcript information is material if it is essential for the appellate court to confirm its

jurisdiction, to understand the case, and to decide the issues on appeal.

       The deficiencies we note above require us to order rebriefing in this case. Therefore,

in accordance with Rule 4-2(b)(3), we order appellant to file a substituted brief that complies

with our rules within fifteen days from the date of entry of this order. While we have noted

specific briefing deficiencies, we encourage counsel to review the contents of Rule 4-2 prior

to submitting his substituted brief to make sure that the substituted brief complies with our

rules and that no additional deficiencies are present.

       Rebriefing ordered.

       WYNNE and VAUGHT, JJ., agree.

       Banks Law Firm, by: Charles A. Banks and Robert W. Francis, for appellant.

       Dustin McDaniel, Att’y Gen., by: James O. Howe, Ass’t Att’y Gen., for appellee.




                                                2